Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an application filed 3/23/20.
Claims 2-21 are pending.

Response to Arguments
Objections to the drawings 
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Objections to the specification
The applicant’s amendments are sufficient to overcome the previous objections which are consequently withdrawn.

Rejections under 35 U.S.C. §112(b)
The applicant’s amendments are sufficient to overcome the previous rejections which are consequently withdrawn.

Rejections under 35 U.S.C. §102 
Applicant's arguments filed 4/28/22 have been fully considered but they are not persuasive.

Claim 2 recites: "executing the highest-ranking program on a new set of inputs to generate new outputs". The Office Action asserts that this element is disclosed on page 5, first full paragraph of Le. The assertion respectfully traversed, as that paragraph of Le describes a typical workflow of a session that receives a specification and searches for target programs and then a subset of the target programs. The user can then add additional specifications to cause the system to search for a new subset. There is no disclosure of executing the highest-ranking program to generate new outputs which are then used to select a first one of a new set of inputs for which a corresponding output was incorrect.

The examiner respectfully disagrees. Le discloses “performs a search  … for the subset of p0rogram … ranks them w.r.t. h, and returns top-ranked candidate program(s)” (pg. 5, col. 1 1st-2nd par.). Accordingly, it should be seen that Le ranks the programs. 
Further, Le discloses “[t]he user inspects the program(s), and if it does not match her desired behavior, refines the spec” (pg. 5, col. 1st-2nd). Examiner understands this to indicate the user compares the output (i.e. behavior) of the program to determine if the output is correct. More specifically, reading this statement to indicate the user somehow hand executes the code to determine its behavior would run contrary to Le’s stated purpose (e.g. pg. 1, col. 2, 1st and 2nd full par. “designed to cater to users that care not about the program but about its behavior”). Accordingly, it should be seen that although Le does not use the term “execute” those of ordinary skill in the art would have understood this disclosure to indicate the program is executed and its “behavior” generates output(s).
Finally, Le discloses when the output (i.e. behavior) “does not match her desired behavior [she] refines the spec” (pg. 5, col. 1, 1st full par.). This refining of the “spec” is described in more detail at pg. 11, col. 1, 2nd par. which discloses the user selecting an input(s) for which the output was incorrect (“The user extracts fields … if the field fails”). Accordingly, it should be seen that Le discloses selecting a new set of inputs for which a corresponding output was incorrect.
Accordingly, Le discloses the claimed executing the highest-ranking program to generate new outputs which are then used to select a first on of a new set of inputs.

[pg. 11, col. 1, 2nd full par.] of Le appears to describe an evaluation of the synthesis algorithms described in section 4 of Le 1, and is not involved in the actual generation of programs. The paragraph involves the user extracting fields in topographical order and selecting new examples until a current field fails. The user then "gives new examples until FlashExtract produces the expected output." In contrast, the cited claim language receives a portion of a correct output from which the next element of claim to generates matching outputs. The process in Le of the user continually providing new examples until an expected result is obtained, does not disclose the claim language. As such, the rejection should be withdrawn.

The examiner respectfully disagrees. Le discloses the user selecting a first input for which the program generates incorrect output (“If the current field fails”) and subsequently selects a portion of a correct output for that input (“selects the correct prefix of the output”). These selections are then used to re-synthesize the program (“until FlashExtract produces the expected output”, also see Fig. 6, pg. 5, col. 1, 1st full par.). In particular it is noted that if the same program were executed on the selected input the same output would be generated. Accordingly, it should be seen that a new program is generated. 

Le does not disclose "generating matching outputs from the synthesized set of programs other than the highest-ranking program that match at least the portion of the correct output" (emphasis added) as recited in claim 2. No language in the cited portion of Le describes that matching outputs are generated from the set of programs, only that a search is performed for a subset of programs that are consistent with the new specification.
Le also lacks the second set of emphasized words: "match at least the portion of the correct output." The cited language of Le searches for a "subset of programs ... that are consistent with the new spec" The term "consistent" does not cover matching at least a portion of the correct output as claimed.

The examiner respectfully disagrees. Those of ordinary skill in the art would have understood that “programs that are consistent with the new specification” describes programs that generate the matching output(s). More specifically, “an inductive specification … is a collection of input-output constraints” (pg. 4, col. 1, 1st par.). Accordingly, it should be seen that being “consistent” with a specification would indicate that program generates the specified output.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 19 of U.S. Patent No. 10,635,414 to Gulwani et al. Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.

Instant application
US 10,635,414
2. A computer implemented method comprising: 
receiving a first specification for a task including an original set of input output pairs;

1. A method for synthesizing programs using a prefix of an output, the method comprising operations performed using an electronic processor, the operations comprising: 
receiving a specification of a task to synthesize a program in a domain specific language (DSL), wherein the specification comprises an input and a corresponding prefix of the output;
synthesizing a set of programs based on the first specification, including a highest- ranking program; 

1. … synthesizing a plurality of programs for the task,
2. … selecting a highest ranking synthesized program.
executing the highest-ranking program on a new set of inputs to generate new outputs;

3. … executing the highest ranking synthesized program on additional input to create additional output
receiving a selection of a first one of the new set of inputs for which a corresponding output is incorrect; 

4. … receiving a corrective output prefix for a first input and a corresponding erroneous output, …
receiving a portion of a correct output corresponding to the selected first one of the new set of inputs; 

4. … receiving a corrective output prefix …
generating matching outputs from the synthesized set of programs other than the highest-ranking program that match at least the portion of the correct output; 

4. … selecting a new synthesized program from the plurality of synthesized programs, wherein a prefix of output from the new synthesized program using the first input matches the corrective output prefix.
receiving a selection of one of the matching outputs that matches the correct output; and

4. … receiving a corrective output prefix for a first input and a corresponding erroneous output,
adding the resulting input and correct output to the first specification to form a second specification.
4. … wherein the additional input comprises the first input, and wherein a first set of input and output examples precedes the first input in the additional data;


Claim 10 is similarly rejected over claim 19 of US 10,635,414.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Interactive Program Synthesis” by Le et al. (Le).

Claims 2, 10 and 19: Le discloses a computer implemented method comprising: 
receiving a first specification for a task including an original set of input output pairs (pg. 5, col. 1, 1st full par. “The user communicates her intent to the system in the form of input-output examples”);
synthesizing a set of programs based on the first specification, including a highest- ranking program (pg. 4, col. 1, 2 “A synthesis algorithm … learns a valid program set N of programs”, pg. 4, col. 2, 1st full par. “ranking w.r.t. a scoring function”, pg. 5, col. 1, 1st full par. “The system performs a search … for the subset of programs that are consistent … ranks them w.r.t. h”); 
executing the highest-ranking program on a new set of inputs to generate st full par. “The user inspects the program(s), and, if it does not match her desired behavior, refines the spec … by introducing additional examples”, note that this requires “executing” the program in order to present to generated outputs);
receiving a selection of a first one of the new set of inputs for which a corresponding output is incorrect (pg. 11, col. 1, 2nd full par. “The user of this system extracts fields … If the current field fails”); 
receiving a portion of a correct output corresponding to the selected first one of the new set of inputs (pg. 11, col. 1, 2nd full par. “selects the correct prefix of the output and the first discrepancy between the output and the expected output”); 
generating matching outputs from the synthesized set of programs other than the highest-ranking program that match at least the portion of the correct output (pg. 5, col. 1, 1st full par. “searches for a subset of programs … that are consistent with the new spec”); 
receiving a selection of one of the matching outputs that matches the correct output (pg. 11, col. 1, 2nd full par. “The user of this system extracts fields … If the current field fails”); and 
adding the resulting input and correct output to the first specification to form a second specification (pg. 5, col. 1, 1st full par. “searches for a subset of programs … that are consistent with the new spec”, pg. 11, col. 1, 2nd full par. “until FlashExtract produces the expected output”).

Claims 3 and 11: Le discloses claims 2 and 10 and further comprising: 
synthesizing a new set of programs based on the second specification (pg. 5, col. 1, 1st full par. “searches for a subset of programs … that are consistent with the new spec”, pg. 11, col. 1, 2nd full par. “until FlashExtract produces the expected output”); and 
selecting an updated highest ranking program from the new set of programs (pg. 5, col. 1, 1st full par. “The system performs a search … for the subset of programs that are consistent … ranks them w.r.t. h”).

Claims 4 and 12: Le discloses claims 3 and 11, wherein output from the updated highest-ranking program is consistent with the original set of input output pairs (e.g. pg. 11, col. 1, 2nd full par. “until FlashExtract produces the expected output”).

Claims 5 and 13: Le discloses claims 1 and 10, wherein the new set of inputs comprises inputs of the first specification (pg. 5, col. 1, 1st full par. “The user communicates her intent to the system in the form of input-output examples”).

Claims 6 and 14: Le discloses claims 2 and 10 wherein the set of programs are synthesized in a domain specific language (DSL) (pg. 5, col. 1, 1st full par. “a DSL … which defines a search space”).

Claims 7, 15 and 20: Le discloses claims 5, 14 and 19 wherein synthesizing a set of programs based on the first specification comprises: 
generating a plurality of sub-goals based on the specification, wherein each of the plurality of synthesized programs comprise a solved subset of the plurality of the sub-goals (pg. 4, col. 2, 2nd full par. “reduces the synthesis problem … to simpler subproblems”), and wherein a sub-goal comprises a symbol in the DSL (pg. 5, col. 1, 1st full par. “a DSL … which defines a search space”); 
transforming the symbol based on the DSL and the portion of the output (pg. 4, col. 2, 3rd full par. “transform it into a spec on their respective parameter”); and 
solving the plurality of sub-goals based on the transforming of the symbol using the input and the corresponding portion of the output to generate the plurality of synthesized programs, wherein the portion of the output matches a portion of an output from each of the plurality of synthesized programs (pg. 4, col. 1, 3rd par. “A synthesis algorithm … learns a valid program set”).

Claim 8, 16 and 21: Le discloses claims 2, 11 and 18 wherein the portion of a correct output comprises a prefix of the correct output (pg. 11, col. 1, 2nd full par. “selects the correct prefix of the output”).

Claims 9 and 17: Le discloses claims 2 and 10 wherein the new set of inputs includes inputs not in the original set of input output pairs (pg. 5, 1st full par. “by introducing additional examples”).

Claim 19: Le disclose the storage medium of claim 18 wherein the operations further comprise:
synthesizing a new set of programs based on the second specification (pg. 5, col. 1, 1st full par. “searches for a subset of programs … that are consistent with the new spec”, pg. 11, col. 1, 2nd full par. “until FlashExtract produces the expected output”); and 
selecting an updated highest ranking program from the new set of programs (pg. 5, col. 1, 1st full par. “The system performs a search … for the subset of programs that are consistent … ranks them w.r.t. h”), wherein output from the updated highest-ranking program is consistent with the original set of input output pairs and wherein the new set of inputs comprises inputs of the first specification (e.g. pg. 11, col. 1, 2nd full par. “until FlashExtract produces the expected output”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON D MITCHELL/Primary Examiner, Art Unit 2199